   Case 19-04222-jw            Doc 9      Filed 08/08/19 Entered 08/08/19 09:50:32                           Desc Main
                                          Document      Page 1 of 12

                                    UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF SOUTH CAROLINA

 INRE:                                        )
                                              )         CASE NO: 19- 0      4 :;l..')...'2... _-)
 Demetrius Watson                             )
 Tiffany Colette Watson                       )
 550 Beverly Drive                            )         CHAPTER13
 Summerville, SC 29485                        )
 SSN xxx-xx-5006                              )
 SSN xxx-xx-3552                              )
                            DEBTORS;          )


                NOTICE OF OPPORTUNITY TO OBJECT AND CONFIRMATION HEARING

        The debtor(s) in the above captioned case filed a chapter 13 plan on           -        - \   9   . The plan is
 attached.

       Your rights may be affected by the plan. You should read the plan carefully and discuss it with your
 attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
 one.)

        Any objection to confirmation of the chapter 13 plan must be in writing, filed with the Court at 1100 Laurel
 Street, Columbia, SC 29201-2423, and served on the chapter 13 trustee, the debtor(s), and any attorney for the
 debtor(s) no later than 21 days after the service of the chapter 13 plan, as computed under Fed. R. Bankr. P. 9006(a).
 Objections to confirmation may be overruled if filed late or the objecting party fails to appear and prosecute the
 objection. Ifno objection is timely filed, the plan may be confirmed by the Court without further notice.

        If you file an objection, you or your attorney must attend the hearing scheduled by the court on confirmation of
. the plan. Notice of the confirmation hearing is provided in section 9 of the Notice of Chapter 13 Bankruptcy Case.
  However, the Court may set an earlier status hearing on any objection upon notice to the applicable parties.

        If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
 in the plan and may enter an order confirming the plan.


                                                        Respectfully Submitted,




 Date:_~~-      i~--'~9-
                Case 19-04222-jw                         Doc 9      Filed 08/08/19 Entered 08/08/19 09:50:32                       Desc Main
 Fill in this information to identi our case:                       Document      Page 2 of 12
 Debtor 1               Demetrius Watson                                                                               Check if this is a modified plan, and
                              First Name           Middle Name            Last Name                                    list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2            Tiffany Colette Watson
 (Spouse, if filing) First Name       Middle Name            Last Name
 United States Bankruptcy Court for the:          DISTRICT OF SOUTH CAROLINA                                           Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                     \" - 0 ~')_.L...~ - --~ 1..-0
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                              5/19

               Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court's local rules, and judicial rulings may not be confirm able.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                           applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice ifno
                           objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                           3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                           interest from objecting to a claim.

                          The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                          plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision
                          will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in               Included              0    Not Included
              a oartial payment or no oayment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,             0   Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included              0    Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                            Included              0    Not Included
              throu2h plan, set out in Section 3.l(c) and in Part 8

iiflfM Plan Payments and Length of Plan
2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


 $2,300.00 per Month for 57 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                     Best Case Bankruptcy
                Case 19-04222-jw                          Doc 9      Filed 08/08/19 Entered 08/08/19 09:50:32                        Desc Main
                                                                     Document      Page 3 of 12
 Debtor                Demetrius Watson                                                            Case number
                       Tiffany Colette Watson


2.2           Regular payments to the trustee will be made from future income in the following manner:

              Check all that apply:
              0        The debtor will make payments pursuant to a payroll deduction order.
              [i]      The debtor will make payments directly to the trustee.
              0        Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                           The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
          [i]     None. If"None" is checked, the rest of§ 2.4 need not be completed or reproduced.

               Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1           Maintenance of payments and cure or waiver of default, if any.

              Check all that apply. Only relevant sections need to be reproduced.

              0           None. If"None" is checked, the rest of§ 3.1 need not be completed or reproduced.

              0           3.l(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed
                          below, with any changes required by the applicable contract and noticed in conformity with any applicable rules. These
                          payments will be disbursed directly by the debtor.

              [i]         3.l(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                          with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                          payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                          the creditor's allowed claim or as otherwise ordered by the Court.

 Name of Creditor               Collateral                                              Estimated amount of        Interest rate on Monthly payment on
                                                                                        arrearage                  arrearage        arrearage
                                                                                                                   (if ap~licable)
 Bridges of                     550 Beverly Drive Summerville, SC
 Summerville                    29485 Dorchester County
 POA                            TMS# 154-09-14-001.000                                              $712.00                0.00%                               $13.00
                                                                                        Includes amounts                               (or more)
                                                                                        accrued through the
                                                                                        September 2019.



District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                                     Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                Case 19-04222-jw                          Doc 9        Filed 08/08/19 Entered 08/08/19 09:50:32                       Desc Main
                                                                       Document      Page 4 of 12
 Debtor                Demetrius Watson                                                             Case number
                       Tiffany Colette Watson


              [il         3.l(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                          accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                          between this document and the Operating Order, the terms of the Operating Order control.

              0           3.l(d) The debtor proposes to engage in loss mitigation efforts with _ _ according to the applicable guidelines or procedures
                          of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

              0           3.l(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.


3.2          Request for valuation of security and modification of undersecured claims. Check one.

              0           None. If"None" is checked, the rest of§ 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

              [il                   The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
                          secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed
                          Estimated amount ofsecured claim. For secured claims of governmental units, unless otherwise ordered by the Court after
                          motion or claims objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the
                          value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
                          amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated
                          below.

                                    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                          under Part 5.1 of this plan. If the estimated amount of a creditor's secured claim is listed below as having no value, the creditor's
                          allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                          Court, the amount of the creditor's total claim listed on the proof of claim controls over any contrary amounts listed in this
                          paragraph.

                                    Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                          section 1325(a)(5)(B)(i). Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any
                          secured creditor paid the allowed secured claim provided for by this plan shall release its liens at the earliest of the time required
                          by applicable state law, order of this Court, or thirty (30) days from the entry of the discharge.

 Name of               Estimated             Collateral             Value of       Amount of claims       Estimated amount     Interest        Estimated
 creditor              amount of                                    collateral     senior to creditor's   of secured claim     rate            monthly
                       creditor's                                                  claim                                                       payment to
                       total claim                                                                                                             creditor
                                                                                                                                               (disbursed by
                                                                                                                                               the trustee)




 Syncb/Ro                                    Living
 oms To                                      Room
 Go                    $1,593.00             Furniture              $500.00                    $0.00              $500.00         6.25%                        $11.00
                                                                                                                                               (or more)




District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                  Page 3
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                       Best Case Bankruptcy
                Case 19-04222-jw                           Doc 9        Filed 08/08/19 Entered 08/08/19 09:50:32                     Desc Main
                                                                        Document      Page 5 of 12
 Debtor                Demetrius Watson                                                                Case number
                       Tiffany Colette Watson

 Name of               Estimated              Collateral             Value of         Amount of claims       Estimated amount   Interest      Estimated
 creditor              amount of                                     collateral       senior to creditor's   of secured claim   rate          monthly
                       creditor's                                                     claim                                                   payment to
                       total claim                                                                                                            creditor
                                                                                                                                              (disbursed by
                                                                                                                                              the trustee)


                                              2007
                                              Mercedes
                                              BenzS550
                                              112,000
                                              miles
 Wells                                        VIN:
 Fargo                                        WDDNG86
 Auto                  $13,450.0              X07A10426
 Finance               2                      1                      $11,175.00                   $0.00           $11,175.00      6.25%                $228.00
                                                                                                                                               (or more)

Insert additional claims as needed.

  3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

      Check one.
                           None. If"None" is checked, the rest of§ 3.3 need not be completed or reproduced.
              [i1          The claims listed below are being paid in full without valuation or lien avoidance.

                           These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                           the trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an
                           obligation secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens
                           at the earliest of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed
                           secured claim in this case.

 Name of Creditor                    Collateral                                   Estimated amount of claim     Interest rate    Estimated monthly payment
                                                                                                                                 to creditor

                                     2007 GMC Envoy 180,000
 Wells Fargo                         miles
 Dealer Services                     VIN: 1GKDT13S472306200                                    $3,344.54               6.25%                                  $68.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by:
                                                                                                                                [i1 Trustee
                                                                                                                                D Debtor
Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
              [i1         None. If"None" is checked, the rest of§ 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
             [i1     None. If"None" is checked, the rest of§ 3.5 need not be completed or reproduced.

              Treatment of Fees and Priority Claims

4.1          General


District of South Carolina
Effective May 1, 2019                                                               Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                   Case 19-04222-jw                       Doc 9      Filed 08/08/19 Entered 08/08/19 09:50:32                           Desc Main
                                                                     Document      Page 6 of 12
 Debtor                Demetrius Watson                                                               Case number
                       Tiffany Colette Watson

The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2           Trustee's fees

Trustee's fees are governed by statute and may change during the course of the case.

4.3           Attorney's fees.

              a.           The debtor and the debtor's attorney have agreed to an attorney's fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge's guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney's compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney's fees in advance of
                           payments to creditors.

              b.           If, as an alternative to the above treatment, the debtor's attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $_ _ and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $_ _ or less.

4.4           Priority claims other than attorney's fees and those treated in § 4.5.



             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a
             pro rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

              Check box below if there is a Domestic Support Obligation.


              D           Domestic Support Claims. 11 U.S.C. § 507(a)(l):

                           a.            Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                         DSO recipient), at the rate of$___ or more per month until the balance, without interest, is paid in full. Add
                                         additional creditors as needed.

                           b.            The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                         directly to the creditor.

                           c.            Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                         obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                         of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                         order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If"None" is checked, the rest of§ 4.5 need not be completed or reproduced.



•ffl•M Treatment ofNonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified. Check one


District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                    Page 5
Software Copyright (c) J996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case 19-04222-jw                         Doc 9      Filed 08/08/19 Entered 08/08/19 09:50:32                     Desc Main
                                                                    Document      Page 7 of 12
 Debtor               Demetrius Watson                                                         Case number
                      Tiffany Colette Watson

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

      ll]       The debtor estimates payments of less than I 00% of claims.
      D         The debtor proposes payment of 100% of claims.
      D         The debtor proposes payment of I 00% of claims plus interest at the rate of%.




5.2          Maintenance of payments and cure of any default on non priority unsecured claims. Check one.

              ll]         None. If"None" is checked, the rest of§ 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If"None" is checked, the rest of§ 5.3 need not be completed or reproduced.

              Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If"None" is checked, the rest of§ 6.1 need not be completed or reproduced.



              Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

      D       Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

              Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
             D      None. If"None" is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included" in§ 1.3.
8.1 (a)The debtor reserves the right to seek loss mitigation or modification of the mortgage loan using the Loss
 Mitigation/Mortgage Modification Portal procedures described in Chambers Guidelines during the bankruptcy case, which
 may be effective upon subsequent approval by order of the Court.

8.1 (b) Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation, or lack
thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future claims, rights or cause of
action the debtor may have, regarding any issues not specifically addressed or determined by the plan, against any creditor
or other party in interest including, but not limited to, violations of applicable consumer protections codes and actions
under 11 U.S.C. §§ 542, 543, 544, 547 and 548.

 8.1(c) Confirmation of this plan may determine the character (secured, unsecured, or priority), amount, and timing of
District of South Carolina
Effective May 1, 2019                                                        Chapter 13 Plan                                                  Page 6
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-04222-jw                         Doc 9     Filed 08/08/19 Entered 08/08/19 09:50:32                           Desc Main
                                                                    Document      Page 8 of 12
 Debtor                Demetrius Watson                                                            Case number
                       Tiffany Colette Watson

 distribution of a creditor's claim regardless of the proof of claim filed. If a creditor objects to a claim's treatment under the
 plan, the creditor must timely object to confirmation.

 8.1 (d) Mortgage payments to be disbursed by the Trustee ("Conduit"):
 Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:

                                                                                                   , Estimated/; •. • . Morithly .payment
                                                                                                     ainountof: >. . .'onpr:e~p~tition, ..
                                                                                                   ··PRE-F>E:Tl1'10N .• arre~rag,e; :··· ..
                                                                                                     ARREARAGE"' .
                                                                                                    'tJiricJi./~!Hir .
                                                                                                       the\inontn•ol ·
                                                                                                   . . filingor .•.... ,..
                                                                                                   , ~q1;1ye'rsion;f ·




   LoanCare, LLC                  House and lot located             $1,374.73      $50.00            $11,292.28              $199.00
                                     at:                            Escrow for     Or more                                   Or more
                                  550 Beverly Drive                 taxes:
                                  Summerville, SC                   IZI Yes
                                     29485

                                  TMS# 154-09-14-001                Escrow for
                                                                    insurance:
                                                                    IZI Yes



 * Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP
 3002(c) control over any contrary amounts above, and any Notice of Payment Change that might be filed to amend the
 ongoing monthly payment amount.
 ** The Gap will be calculated from the payment amounts reflected in the Official Form 41 0A Mortgage Proof of Claim
 Attachment and any Notice of Payment Change that might be filed to amend the monthly payment amount, but should not be
 included in the prepetition arrears amount.

 All payments due to the Mortgage Creditor as described in any allowed Notice of Post-petition Mortgage Fees, Expenses,
 and Charges under F.R.B.P. 3002.1, filed with the Court, will be paid by the Trustee, on a pro rata basis as funds are
 available. See the Operating Order of the Judge assigned to this case.

 Once the trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1(f), the debtor shall be directly responsible for ongoing
 mortgage payments and any further post-petition fees and charges.

 8.1(e) DEBTOR CERTIFICATION

 In connection with this plan, the debtor hereby states that he/she/they carefully reviewed this plan and understand the
 following:

 (1) The obligations set forth in this plan, including the amount, method, and timing of payments made to the trustee and/or
 directly to creditors;

 (2) The consequences of any default under this plan including any direct payments to creditors required by the terms of this
 plan; and

 (3) That debtor may not agree to sell property, employ professionals, or incur debt (including modification of debt) during
 the term of the plan without the prior authorization of the Bankruptcy Court.

District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                 Page 7
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                      Best Case Bankruptcy
                  Case 19-04222-jw                          Doc 9    Filed 08/08/19 Entered 08/08/19 09:50:32            Desc Main
                                                                     Document      Page 9 of 12
 Debtor                Demetrius Watson                                                        Case number
                       Tiffany Colette Watson



              Signatures:

9.1          Signatures of debtor and debtor attorney




By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective May I, 2019                                                        Chapter 13 Plan                                       Page 8
Software Copyright (c) 1996-2019 Best Case, LLC • www.bestcase.com                                                       Best Case Bankruptcy
  Case 19-04222-jw            Doc 9     Filed 08/08/19 Entered 08/08/19 09:50:32                      Desc Main
                                        Document      Page 10 of 12

                                  UNITED STATE BANKRUPTCY COURT
                                    DISTRICT OF SOUTH CAROLINA

INRE:                                       )
                                            )        CASE NO: 19-     Ql\,'2,'22,-~~
Demetrius Watson                            )
Tiffany Colette Watson                      )
550 Beverly Drive                           )         CHAPTER 13
Summerville, SC 29485                       )
SSN xxx-xx-5006                             )
SSN xxx-xx-3552                             )
                          DEBTORS.          )



                                         CERTIFICATE OF SERVICE

          The above-signing parties certify that the foregoing Notice, Plan and Motions was served on all creditors
and parties in interest entitled to such notice on the above stated date. The specific list of names and addresses of
parties served with this plan is attached to the plan filed with the Court.

VIA US MAIL
(see attached list)

ELECTRONICALLY
James M. Wyman
Chapter 13 Trustee
POBox997
Mt. Pleasant, SC 29465-0997



                                                     Shawnda Engram, Paralegal ti r
                                                     Robert R. Meredith, Jr., D.C. I.D. #06152
                                                     Elizabeth R. Heilig, D.C. I.D. #10704
                                                     Meredith Law Firm, LLC
                                                     Attorneys for Debtor
                                                     4000 Faber Place Drive, Suite 120
                                                     North Charleston, SC 29405
                                                     843-529-9000
                Case 19-04222-jw   Doc 9   Filed 08/08/19 Entered 08/08/19 09:50:32          Desc Main
                                           Document      Page 11 of 12
Aaron's Sales & Lease
                                                                           Axcess Financial
Attn: Bankruptcy                      American Express
                                                                           7755 Montogomery Road
Po Box 100039                         PO Box 981540
                                                                           Suite 400
Kennesaw, GA 30156                    El Paso, TX 79998
                                                                           Cincinnati, OH 45236



                                                                           Capital One
Bridges of Summerville POA            Brock and Scott Law Firm
                                                                           Attn: Bankruptcy
PO Box 1207                           3800 Fernandian Road Ste 110
                                                                           Po Box30285
Commerce, GA 30529                    Columbia, SC 29210
                                                                           Salt Lake City, UT 84130



                                      Chase Card Services
Carolina Car Credit                                                        CheckNGo
                                      Correspondence Dept
1016 N Main St                                                             100 Commercial Drive
                                      Po Box 15298
Svmmerville, SC 29483                                                      Fairfield, OH 45014-5556
                                      Wilmington, DE 19850




Convergent Outsourcing, Inc.          DirecTv                              Dorchester County Treasurer
POBox9004                             PO Box 6550                          201 Johnston Street
Renton, WA 98057                      Greenwood Village, CO 80155-6550     St. George, SC 294 77




ERC/Enhanced Recovery Corp            Fair Collections & Outsourcing
                                                                           Financial Data Systems
Attn: Bankruptcy                      Attn: Bankruptcy Dept
                                                                           1683 Military Cutoff Rd
8014 Bayberry Road                    12304 Baltimore Ave Suite E
                                                                           Wrightsville Beach, NC 28403
Jacksonville, FL 32256                Bellsville, MD 20705



First Premier Bank                                                         Internal Revenue Service
                                      Frost-Arnett
Attn: Bankruptcy                                                           Centralized Insolvency Operations
                                      PO Box 198988
Po Box 5524                                                                PO Box 7346
                                      Nashville, TN 37219-8988
Sioux Falls, SD 57117                                                      Philadelphia, PA 19101-7346



                                      Keynote Consulting, Inc.
Is/and PT LLC                                                              LoanCare LLC
                                      220 West Campus Drive
4600 Goer Drive Ste 205                                                    3637 Sentara Way
                                      Suite 102
Charleston, SC 29406                                                       Virginia Beach, VA 23452
                                      Arlington Heights, IL 60004



                                      L VNV Funding/Resurgent Capital      Merchants Credit
LVNV Funding, LLC
                                      Attn: Bankruptcy                     223 W Jackson Blvd
PO Box 10497
                                      Po Box 10497                         Ste 700
Greenville, SC 29603
                                      Greenville, SC 29603                 Chicago, lL 60606




National Credit System                Nationwide Cassel Lp                 Northside Christian School
Po Box 31215                          3435 N Cicero Ave                    7800 Norside Drive
Atlanta, GA 31131                     Chicago, IL 60641                    North Charleston, SC 29420




NPRTO South-East, LLC
                                      Portfolio Recovery Associates, LLC   Receivables Management Partners
256 W Data Drive
                                      PO Box 41067                         2250 East Devon Ste 352
#100
                                      Norfolk, VA 23541-1067               Des Plaines, IL 60018
Draper, UT 84020-2315
               Case 19-04222-jw   Doc 9   Filed 08/08/19 Entered 08/08/19 09:50:32        Desc Main
                                          Document      Page 12 of 12
Roper Hospital
                                     Roper Radiologists                 Roper St. Francis Physicians
PO Box 650292
                                     PO Box2363                         PO Box 650292
Dallas, TX 75265
                                     Indianapolis, IN 46206-2363        Dallas, TX 75265-0292




                                     SCA Collections, Inc               Security Check
SC Department of Revenue
                                     300 E Arlington Blvd Ste 6-A       Attn: Bankruptcy Dept
PO Box 12265
                                     Po Box876                          2612 Jackson Ave W
Columbia, SC 29211
                                     Greenville, NC 27835               Oxford, MS 38655



                                     Synch/Rooms To Go                  Synchrony Bank/Lowes
Spectrum
                                     Attn: Bankruptcy                   Attn: Bankruptcy Dept
4145 S FalkenburgRd
                                     Po Box 965060                      Po Box 965060
Riverview, FL 33578
                                     Orlando, FL 32896                  Orlando, FL 32896



                                     US Attorney General                US Attorneys Office
UnifundCCR
                                     U.S. Department of Justice         1441 Main Street
10625 Techwoods Circle
                                     950 Pennsylvania A venue, NW       Suite 500
Cincinnati, OH 45242-2846
                                     Washington, DC 20530-0001          Columbia, SC 29201



                                     Verve                              Wells Fargo Auto Finance
Varius Holdings LLC
                                     Carholder Services                 Attn: Bankruptcy
PO Box 1931
                                     PO Box 8099                        PoBox29704
Burlingame, CA 94011
                                     Newark, DE 19714                   Phoenix, AZ 85038




Wells Fargo Bank                     Wells Fargo Dealer Services
PO Box 10347                         PO Box25341
Des Moines, IA 50306                 Santa Ana, CA 92799
